Case 1:19-cv-00205-WJM-MEH Document 20 Filed 03/04/19 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00205-WJM-MEH

  OTTER PRODUCTS, LLC, and
  TREEFROG DEVELOPMENTS, INC.,

          Plaintiffs,

  v.

  NOBLE PLANET INC.,

          Defendant.


                                        MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on March 4, 2019.

         In light of the Clerk’s entry of default against Defendant, Plaintiffs’ Motion to Continue
  Scheduling Conference [filed February 28, 2019; ECF No. 17] is granted in part and denied in
  part. The scheduling conference currently set for March 26, 2019, is vacated.

          Additionally, Plaintiffs shall file any motion for default judgment on or before April 1,
  2019.
